Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
1.    	Claims 21-44 are allowed
Claims 1-20 stand canceled
This application is subject to a Terminal Disclaimer entered on 06/18/2022, to U.S. Patents 10,178,308 and 10,701,264
Reasons for Allowance
2.    The most representative art to Nenonen et al. (US Patent Pub No: US 2007/0147812 A1), or Kazuya Sento  (hereinafter Sento) (US 2016/0205320),  are overcome by the claimed matter specifically being addressed by Nenonen, who fails to teach that, "when the amount of movement in the vertical direction satisfied a threshold condition, displaying, on the preview screen of the display, a visual indication relating to an excessive vertical movement, during capturing of the horizontal panoramic image...", 
and while the speed of hand motion in Nenonen may be in the vertical direction, this is when the panoramic capturing direction is performed in vertical direction, thus not when the panoramic capturing direction is performed in the horizontal direction.
The subsequent art search did not produce another relevant prior art.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/